Title: To Thomas Jefferson from Thomas Hickman Williams, 29 September 1808
From: Williams, Thomas Hickman
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington M.T. Sept. 29. 1808
                  
                  In obedience to an act of the General Assembly of the Mississippi Territory, I transmit herewith, a Digest of the Statutes thereof. 
                  I have the honor to be with respectful consideration Yr. mo. Ob. Servt.
                  
                     Tho H. Williams 
                     
                  
               